Title: Gabriel de Sartine to the Commissioners, 26 October 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Marly le 26. 8bre 1778
      
      Je n’ai répondu, Messieurs, qu’à la premiere partie de la Lettre que vous m’avez fait l’honneur de m’ecrire le 12 de ce mois, et la Seconde partie renferme des objets interessants. Sans doute, il Seroit a desirer que l’on put rendre á leur Patrie les Matelots Americains que l’habitude ou la Violence ont attaché au Service de l’Angleterre, et se procurer le double Avantage d’accroitre les forces americains en detruisant celles de leurs Ennemis. Mais les Moyens m’en paroissent aussi difficiles que vous le jugés vous mêmes, et dans l’etat actuel des Choses on ne peut se flatter d’y réussir. Vous demandéz du moins que les Sujets des Etats unis pris depuis les hostilités au service de l’angleterre vous Soient remise. Cette demande générale merite un Attention Serieuse, et je la mettrai incessament sous les yeux de Sa Majisté. A l’egard des quatre prisonniers dont vous me demandés plus particulièrement la liberté, c’est avec bien du Plaisir que je donne des ordres á Dinant pour qu’ils Soient remis a votre disposition. J’ay l’honneur d’etre avec la Consideration la plus distinguee, Messieurs, Votre tres humble et trés obeissant Serviteur
      
       De Sartine
      
     